Citation Nr: 0935872	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-18 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for 
myofascial lower back pain.

2. Entitlement to a separate compensable rating for 
neurological symptoms associated with the Veteran's service-
connected myofascial lower back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to December 1945, and had additional service in 
the reserves.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision of the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
myofascial lower back pain, rated 20 percent, effective April 
29 , 2005.  In December 2008, the case was remanded for 
additional development.  

In correspondence received in July 2009, the Veteran appears 
to be raising claims of service connection for erectile 
dysfunction, claimed as secondary to his service-connected 
myofascial lower back pain, and an increased rating for his 
service-connected bilateral hearing loss.  See 38 C.F.R. 
§ 3.155; see also Szemraj v. Principi, 357 F.3d 1370 (2004) 
(VA must give a sympathetic reading to the Veteran's filings 
by determining all potential claims raised by the evidence, 
applying all relevant laws and regulations).  From the 
Veteran's statements, it appears the RO may be in the process 
of addressing such claims; if not, they are referred to the 
RO for clarification and any appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of a separate compensable rating for neurological 
symptoms associated with the myofascial lower back pain is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDING OF FACT

At no time during the appeal period is the Veteran's 
myofascial lower back pain shown to have been manifested by 
limitation of thoracolumbar flexion to 30 degrees or less; 
ankylosis of the thoracolumbar spine is not shown.
CONCLUSION OF LAW

A rating in excess of 20 percent for the Veteran's service-
connected myofascial lower back pain is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71, Diagnostic Code (Code) 5237.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A May 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an 
increased initial rating, and June 2007 and July 2009 
supplemental SOCs (SSOCs) readjudicated the matter after the 
appellant responded and further development was completed.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  Notably, a March 2006 letter also provided 
him with general disability rating and effective date 
criteria.  The Veteran had ample opportunity to respond/ 
supplement the record.  It is not alleged that notice in this 
matter was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for VA 
examinations in September 2006, February 2007, and May 2009.  
The Veteran has not identified any pertinent evidence that 
remains outstanding.  Notably, in January 2009, the Remand 
and Rating Development Team in Huntington, West Virginia, 
requested that the Veteran identify all private and/or VA 
treatment/evaluation that he had received for his low back 
disability since 2005.  In correspondence received in 
February 2009, the Veteran responded, "I have stopped going 
to doctors about my back as I get only advice to have hot 
baths, apply salves and ointments and the latest, patches."  
Accordingly, VA's duty to assist is met and the Board will 
address the merits of the claim.

B.	Factual Background

The Veteran's claim of service connection for myofascial back 
pain was received in April 2005.

In a May 2005 letter, Dr. J.C., the Veteran's private 
neurologist stated that the Veteran had experienced 
"constant low back pain ever since an incident that occurred 
while serving as a Naval officer on June 13, 1955."  The 
Veteran denied any radiculopathy, but noted increased 
stiffness in the morning, which had been present since the 
accident.  It was noted that he had tried multiple 
medications, as well as physical therapy, without any relief 
and was currently being managed without any medication.  The 
Veteran also had a secondary complaint of peripheral 
neuropathy.  Dr. J.C. reported that October 2003 lumbar spine 
X-rays demonstrated scoliosis and diffuse disc bulges at L3-4 
and L4-5.  On physical examination, the Veteran could forward 
flex to more than 90 degrees, extend 25 degrees, and bend 
laterally on both sides to 25 degrees.  He could also heel-, 
toe-, and tandem-walk without difficulty, but he had some 
tenderness to palpation at the right SI joint as well as 
right L4-5 tacet tenderness.  

On September 2006 VA examination, the Veteran complained of 
chronic low back pain since June 1955 when he ditched his 
fighter jet in the ocean.  He reported having seen multiple 
chiropractors, neurosurgeons, and neurologists over the 
years; degenerative arthritis of the spine was diagnosed in 
1996.  He also reported that he did not have any periods of 
flare-ups in his pain, though he did have right lower 
extremity numbness and pain to the toes.  He had a normal 
gait and did not require a brace, though he did use vibrating 
chair cushions, hot water circulators, and massages for 
relief.  He had not had any incapacitating episodes within 
the last 12-month period.  On physical examination, there was 
right lower back tenderness in the paraspinous muscles and 
severe spasm of the right paraspinous muscles.  Lumbosacral 
spine ranges of motion were: 0 to 60 degrees forward flexion 
with pain at 60 degrees, 0 to 10 degrees backward extension 
with pain at 10 degrees, 0 to 20 degrees bilateral lateral 
flexion with pain at 20 degrees, and 0 to 30 degrees 
bilateral lateral rotation without pain.  Bilateral straight 
leg raising was negative to 90 degrees in sitting position, 
motor strength was 5/5 in both lower extremities, and 
sensation was decreased in the L5 dermatomes bilaterally.  
The only additional limitation noted following repetitive use 
was increased pain without further loss of motion.  Fatigue, 
incoordination, weakness, or lack of endurance on his spinal 
function were not shown.  Chronic myofascial lower back pain, 
chiefly right-sided, was diagnosed and found to be related to 
the Veteran's injury in service.  The examiner noted that the 
Veteran was given a diagnosis of degenerative arthritis of 
the spine 10 years prior, and opined that while arthritis 
could be a contributing factor in the Veteran's low back 
problems, it was doubtful as STRs did not show that he 
sustained a fracture in his injury in service.  Therefore, 
his persistent low back pain was more likely than not due to 
his myofascial lower back pain.  

On February 2007 VA examination, the Veteran complained of 
chronic low back pain (rated 6 out of 10), which was 
intensified if he stood for long periods of time (rated 8 out 
of 10).  There was no radiation of pain, muscle spasms, or 
numbness in his legs.  He occasionally wore a back brace.  
There was no additional limitation with flare-ups, though the 
Veteran reported that his back pain interfered with his daily 
activities, such as helping around the house or mowing the 
yard.  He denied any incapacitating episodes within the past 
12-month period.  On physical examination, the Veteran's 
lumbar spine showed normal curvature, was nontender on 
palpation, and was without any deformities.  He did have a 
slight kyphosis of the dorsal spine.  Lumbosacral spine 
ranges of motion were: 0 to 80 degrees forward flexion with 
pain at 80 degrees minus 10 degrees, 0 to 20 degrees backward 
extension with pain at 20 degrees minus 10 degrees, 0 to 25 
degrees bilateral lateral flexion without pain, and 0 to 40 
degrees bilateral lateral rotation without pain.  There was 
no weakness, fatigue, incoordination, or additional loss of 
range of motion with repetitive movement.  His motor skills 
were normal and there was no muscle atrophy or muscle spasms.  
Straight leg raise on the left was 0 to 40 degrees and 0 to 
30 degrees on the right.  He had a normal gait, but it was 
slow.  On X-ray, moderate rotoscoliosis with right convexity 
and severe degenerative joint disease changes of the lumbar 
spine with narrowed discs were shown.  Myofascial lower back 
pain with significant degenerative arthritic joint and disc 
disease of the lumbar spine was diagnosed.

On May 2009 VA examination, the Veteran complained of chronic 
back pain, rated 4 out of 10 in severity at rest and 10 out 
of 10 with activity.  He reported that it was aggravated by 
standing for 10 minutes, walking 2 blocks, going up and down 
stairs, lifting 25 pounds, or driving for over 15 minutes.  
He had not had incapacitating episodes in the past 12-month 
period.  The examiner noted that a 2002 EMG by the Veteran's 
private physician showed peripheral neuropathy of his legs up 
to the level of the mid-thigh, and that a February 2007 X-ray 
showed severe degenerative joint disease of the posterior 
compartment with associated convexity of the spine to the 
right.  On physical examination, there was moderately severe 
dorsal kyphosis, most pronounced at the T6-T8 level, and 
convexity of the lower thoracic and lumbar spine to the right 
from T8 to L2.  There was marked increase in paraspinous 
muscle tone on the right.  The Veteran's gait was normal, but 
he was unable to walk on his heels or toes.  Straight leg 
raising was negative bilaterally.  Thoracolumbar spine ranges 
of motion were: 0 to 40 degrees forward flexion, 20 degrees 
backward extension, 20 degrees left lateral flexion, 25 
degrees right lateral flexion, and 20 degrees bilateral 
lateral rotation.  There was no additional decrease in ranges 
of motion with repetitive movements, nor was there additional 
decrease in range of motion with flare-ups.  On neurological 
examination, the Babinski response was flexor and there was 
no clonus.  Degenerative joint disease of the lumbar spine 
with back pain and left leg radiation, and peripheral 
neuropathy of the legs dating to 2002 were diagnosed.  Based 
on his examination, the examiner found that the Veteran had 
moderate painful motion, general weakness in both legs, and 
tenderness of the paraspinous muscle tone on the right in the 
lumbar area, and opined that these symptoms were caused by 
"the general debilitation of aging."  Specifically, he 
stated, "The veteran is unemployable, because of his 
degenerative joint disease of the lumbar spine and the 
peripheral neuropathy of both legs.  The severe degenerative 
condition of lumbar spine is related to aging and attrition.  
It is not related to lumbar strain occurring more than 50 
years ago."

[Notably, a July 2009 rating decision denied service 
connection for degenerative joint disease of the lumbar spine 
with left leg radiation.  The Veteran has not expressed 
disagreement with this decision, and that matter is not 
before the Board.  38 C.F.R. §§ 20.300-20.302(a).]

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Lumbosacral strain is rated under the General Rating Formula 
for Rating Diseases and Injuries of the Spine (General Rating 
Formula).  38 C.F.R. § 4.71a, Code 5237.  Under the General 
Rating Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply: A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

There are several notes following the General Rating Formula 
criteria, which provide the following: First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  38 C.F.R. § 4.71a.
Inasmuch as intervertebral disc syndrome has not been 
diagnosed (see May 2009 VA examination), the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes is not for application.  See 38 C.F.R. § 4.71a, Code 
5243.  [The Veteran alleges that he has required bed rest and 
suffered from incapacitating episodes as a result of his low 
back pain; he submitted a receipt for a dry pressure pad that 
he uses on his mattress and a June 2007 instruction sheet 
from Presbyterian Hospital of Plano showing that he was 
treated for wounds on his buttocks.  He claims he developed 
sores along his buttocks as a result of prolonged bedrest 
that was recommended by his neurologist, and that the foam 
mattress was prescribed to avoid/alleviate future bed sores.  
Notably, an "incapacitating episode" is defined as a period 
of acute signs and symptoms due to invertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71, Code 5243, Note 
1 (emphasis added).  As in response to a request from VA to 
identify any providers of treatment he received for his back 
since 2005 the Veteran stated (in February 2009 
correspondence) that he had stopped going to doctors, and as 
the May 2005 letter from his private physician does not 
report (or suggest) that the Veteran was placed on bedrest, 
his allegation that his neurologist prescribed bedrest is 
belied by his statement that there are no existing records of 
treatment for back t.]

The Veteran's service-connected myofascial lower back pain is 
rated 20 percent under Code 5237 (for lumbosacral strain).  
To warrant the next higher (40 percent) schedular rating, the 
myofascial lower back pain would have to be manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

On September 2006 VA examination, he had right lower back 
tenderness in the paraspinous muscles and severe spasm of the 
right paraspinous muscles, but had a normal gait.  
Lumbosacral spine ranges of motion were: 0 to 60 degrees 
forward flexion with pain at 60 degrees, 0 to 10 degrees 
backward extension with pain at 10 degrees, 0 to 20 degrees 
bilateral lateral flexion with pain at 20 degrees, and 0 to 
30 degrees bilateral lateral rotation without pain.  Fatigue, 
incoordination, weakness, or lack of endurance on his spinal 
function were not shown.  Such a disability picture falls 
squarely within that of the criteria for a 20 percent rating 
under Code 5237.  On February 2007 VA examination, the 
Veteran's thoracolumbar ranges of motion were: 0 to 80 
degrees forward flexion with pain at 80 degrees, 0 to 20 
degrees backward extension with pain at 20 degrees minus 10 
degrees, 0 to 25 degrees bilateral lateral flexion without 
pain, and 0 to 40 degrees bilateral lateral rotation without 
pain; these ranges of motion reflect clearly that the spine 
was not ankylosed.  Such limitations likewise do not meet (or 
approximate) the criteria for a 60 percent rating.

On May 2009 VA examination, thoracolumbar spine ranges of 
motion were: 0 to 40 degrees forward flexion, 20 degrees 
backward extension, 20 degrees left lateral flexion, 25 
degrees right lateral flexion, and 20 degrees bilateral 
lateral rotation.  (These ranges of motion also reflect that 
the spine was not ankylosed.)  These findings also do not 
meet or approximate the schedular criteria for a rating in 
excess of 20 percent.  38 C.F.R. § 4.71, Code 5237.

Additional factors that could provide a basis for an increase 
have been considered.  However, it is not shown that the 
Veteran has any functional loss due to orthopedic 
manifestations beyond that being compensated.  While VA 
examinations note that he suffers from chronic low back pain 
that increases with activity, the rating assigned 
contemplates such degree of impairment.  Limitations due to 
pain are likewise encompassed by the rating criteria.  See 
General Rating Formula, 38 C.F.R. § 4.71a.  Notably, on May 
2009 VA examination, it was the examiner's opinion that the 
Veteran was "experiencing the general debilitation of 
aging."  Specifically, he opined that the Veteran's symptoms 
of moderate painful motion, muscle weakness in the legs, and 
tenderness of the paraspinous muscle of the lumbar area were 
related to his (nonservice-connected degenerative joint 
disease of the lumbar spine, which was caused by aging and 
attrition, and not his service.  [The matter of whether 
neurological symptoms warrant a separate compensable rating 
is addressed in the remand below.]  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or even allegation, suggesting that 
schedular criteria are inadequate to rate the disability or 
that the disability picture presented is exceptional.  The 
symptoms and associated restrictions of function shown are 
fully encompassed by the schedular criteria.  Consequently, 
referral for extraschedular consideration is not 
warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

A rating in excess of 20 percent for myofascial lower back 
pain is denied.


REMAND

Governing regulations provide for separate evaluations under 
an appropriate diagnostic code for any associated objective 
neurologic disabilities, including, but not limited to, bowel 
or bladder impairment, when rating diseases and injuries of 
the spine.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

In correspondences received in February 2009 and July 2009, 
the Veteran stated that he was advised by his podiatrist, Dr. 
S.B., that his severe neuropathy in the legs is likely 
associated with his back injury in service, as neuropathy is 
most commonly caused by a back injury or diabetes mellitus 
and he did not have diabetes mellitus.  The evidence of 
record, including the report of the May 2009 VA examination, 
reflects that the Veteran has a diagnosis of peripheral 
neuropathy of the legs.  The Veteran has not been afforded a 
VA examination to evaluation any neurological symptoms of his 
service connected low back disability.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	The RO should ask the Veteran to 
identify the provider(s) of all 
postservice treatment or evaluation he has 
received for peripheral 
neuropathy/neurological symptoms of his 
myofascial back pain since 2005, and to 
provide releases necessary for VA to 
obtain records of any private treatment or 
evaluation.  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified, 
specifically including records from Dr. 
S.B.  The Veteran is also to be  advised 
that under 38 C.F.R. § 3.158(a), when 
evidence requested in connection with an 
original claim is not furnished within one 
year of the request, the claim will be 
considered abandoned.  

2. 	The RO should then arrange for the 
Veteran to be examined by a neurologist to 
determine the nature and severity of any 
neurological symptoms he has associated 
with his service-connected myofascial 
lower back pain (not related entirely to 
nonservice connected degenerative joint 
disease of the lumbar spine).  The 
Veteran's claims file, to include this 
remand, must be reviewed by the examiner 
in conjunction with the examination.  A 
complete medical history should be 
elicited, and any indicated tests and 
studies should be completed; the findings 
reported must include sufficient detail to 
allow for rating under all pertinent 
criteria.  The examiner should explain the 
rationale for all opinions given.  

3. 	The RO should then re-adjudicate 
the matter of whether a separate 
compensable rating is warranted for 
neurological symptoms associated with 
myofascial lower back pain.  If such 
benefit is denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


